Citation Nr: 0803473	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  03-21 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral myopia 
and left eye exotropia.

3.  Entitlement to an initial compensable rating for the 
residuals of a gunshot wound to the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952, including combat service in the Korean Conflict; 
and his decorations and awards include the Combat Infantryman 
Badge and Purple Heart.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for bilateral hearing 
loss, bilateral myopia, and left eye exotropia, and his claim 
for a compensable rating for the residuals of a gunshot wound 
to the right hip.  

The veteran testified before the Board in May 2005.  In July 
2005 the Board remanded the claims for additional action.

As the Board noted in the July 2005 decision, at the May 2005 
Board hearing, the veteran asserted an informal claim of 
service connection for tinnitus.  In the July 2005 decision, 
the Board referred this issue to the RO for appropriate 
action.  To date, however, no action has been taken with 
respect to this claim and it is again referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is related to in-
service acoustic trauma.

2.  The veteran's exotropia of the left eye first manifested 
during his period of active service.

3.  The veteran's bilateral myopia is not causally or 
etiologically related to service, including to left eye 
exotropia.  

5.  Since November 27, 2000, the veteran has had no objective 
residuals of a gunshot wound to the right hip; he does not 
have an observable scar, orthopedic manifestations, or 
limitation of function of the right hip related to the wound.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
the veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).

2.  Exotropia of the left eye was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

3.  Bilateral myopia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

4.  The criteria for a compensable rating for the residuals 
of a gunshot wound to the right hip have not been met since 
November 27, 2000, the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5251, 5252 
(2007); 4.73, DC 5317; 4.118, DC 7801-7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including sensorineural hearing 
loss, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2007).  "Satisfactory 
evidence" is credible evidence.  Collette, 82 F.3d at 392.  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

A.  Hearing Loss

The veteran contends that his current bilateral hearing loss 
is the result of acoustic trauma in service.  Specifically, 
he contends that his hearing loss is the result of combat 
duties in Korea which regularly exposed to him to the firing 
of Howitzer canons and to artillery and mortar fire, and 
duties in the 82nd Engineering and Petroleum Distribution 
Company, where he was regularly exposed to noise associated 
with Chrysler engine-powered centrifugal pumps used for the 
transportation of petroleum.  He denies a post-service 
history of noise exposure; while he is now retired, he worked 
in a quiet environment as a salesman for an oil company for 
his entire career, and has not engaged in any recreational 
activities associated with noise exposure.

According to the National Personnel Records Center (NPRC), 
the vast majority of the veteran's service records are 
presumed to have been destroyed in a fire in 1973.  When a 
veteran's records have been destroyed, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
In a letter dated in October 2001, the RO advised the veteran 
of the loss of his service medical records.  A search for 
records from the Office of the Surgeon General (OSG) revealed 
that the veteran served in infantry, as he alleged, and that 
he sustained a wound to the right hip in September 1951.  
Records obtained from the OSG do not demonstrate that the 
veteran either complained of or was diagnosed with hearing 
loss.  Thus, while the veteran contends that he first noted a 
decreased ability to hear during service, there is no 
contemporary clinical evidence available to corroborate this 
contention.

The veteran's Form DD-214 lists his military occupational 
specialty as Dispatcher.  The veteran, however, contends that 
prior to serving in that capacity, he served as an 
infantryman.  His available service personnel records 
indicate that he was attached to an infantry unit in Korea 
during the Korean War.  His service awards and decorations 
include the combat infantryman badge and the Purple Heart, 
which was awarded for a September 1951 wound to the right 
hip, sustained as a result of enemy fire.  Based upon the 
above, the Board finds that the veteran had combat service 
and may therefore be presumed to have been exposed to 
acoustic trauma in service. 

Having determined that the veteran was exposed to acoustic 
trauma in service, the remaining questions before the Board 
are whether the veteran has a current diagnosis of hearing 
loss for which service connection may be granted and whether 
there is nexus between such hearing loss and his service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).

The veteran asserts that while his bilateral hearing loss 
first manifested during service, he was first formally 
diagnosed with bilateral hearing loss in 1998.  The records 
associated with such diagnosis, however, have been determined 
to be unavailable and accordingly have not been associated 
with the claims file.  The first post-service clinical 
evidence of record showing treatment for hearing loss is 
dated in September 2000.  While the audiogram associated with 
that record of treatment is not of record, a note 
accompanying an audiogram dated in March 2004 shows that the 
veteran's hearing loss was essentially unchanged since 
evaluation in September 2000.  Audiological examination in 
March 2004 revealed bilateral sensorineural hearing loss that 
meets VA standards for consideration as a disability.  Thus, 
bilateral hearing loss that comported with VA standards for 
consideration as a disability may be found to have existed 
since at least September 2000.  Treatment records associated 
with hearing loss dated as early as January 2001 show that 
the veteran reported a 50-year history of hearing loss which 
he attributed to acoustic trauma in service.  While his 
audiologists have noted that his history was significant for 
a history of exposure to acoustic trauma, none of them have 
directly related his hearing loss to acoustic trauma in 
service.  Significantly, however, they have not found that 
his current bilateral hearing loss is unrelated to acoustic 
trauma sustained in service.

The veteran underwent VA audiological examination in November 
2006.  At the time of the evaluation, the veteran reported a 
history of acoustic trauma in service as a result of duties 
as an infantryman.  He denied a post-service history of 
significant noise exposure.  Audiological evaluation revealed 
moderately severe hearing loss between 2000 and 4000 Hertz.  
In addressing whether the veteran's bilateral hearing loss 
was related to his period of active service, the examiner 
stated that he was unable to resolve the issue without resort 
to speculation, as the record did not contain any in-service 
audiological data.  There was, therefore, insufficient 
information to render an opinion.

While the November 2006 audiologist found that there was 
insufficient information to relate the veteran's current 
bilateral hearing loss to his period of active service, the 
Board finds that the lack of post-service noise exposure and 
the in-service evidence demonstrating that the veteran had 
duties as an infantryman and involving large engine-powered 
centrifugal pumps used for the transportation of petroleum to 
be persuasive corroboration of the veteran's contentions.  
Additionally, the Board finds persuasive the fact there is no 
evidence that suggests that the hearing loss is not the 
result, at least in part, of noise exposure during the 
veteran's service.  

Resolving all reasonable doubt in favor of the veteran, as is 
required by law, the Board concludes that the veteran 
incurred bilateral hearing loss as a result of his active 
duty.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Disability of the Eyes

The veteran contends that his currently diagnosed bilateral 
myopia and exotropia of the left eye first manifested in 
service.  In support of his contention, the veteran points to 
the fact that following his in-service diagnosis of exotropia 
of the left eye, his profile and duty were changed to reflect 
his unfitness for duties involving acute or prolonged visual 
effort, and he was subsequently transferred to another 
division.

As noted above, the veteran's service medical records are 
presumed to have been destroyed in a fire in 1973.  
Accordingly, his entrance examination is not of record, and 
it is unclear whether either bilateral myopia or exotropia of 
the left eye was noted at the time of his entrance into 
service.  Because the veteran's entrance examination is not 
of record, and no other material evidence indicates that the 
veteran had pre-existing bilateral myopia or exotropia, the 
Board finds that the veteran is entitled to a presumption of 
soundness under 38 U.S.C.A. §§ 1111, 1137 (West 2002).

However, the Board must consider if the presumption of 
soundness was rebutted by clear and unmistakable evidence.  
The Board finds that in this case the presumption of 
soundness has not been rebutted.  There is no probative 
evidence that shows the veteran was diagnosed with either 
bilateral myopia or exotropia of the left eye prior to 
entering service.  While one post-service treatment record 
states that the veteran reported having experienced exotropia 
of the left eye for his entire life, his statement as to his 
history with exotropia of the left eye alone is insufficient 
to except him from this presumption.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
layperson is generally not capable of providing diagnosis or 
opining on a matter requiring knowledge of medical 
principles).  Significantly, all other records of treatment 
relating to exotropia demonstrate the veteran having reported 
the presence of exotropia since the age of 20, while he was 
in service.  Therefore, the veteran is presumed to have been 
sound upon entry into service.

Having established that the veteran is entitled to a 
presumption of soundness, the next step of the inquiry is to 
determine whether the veteran developed bilateral myopia or 
exotropia during active service.  

A search for records from the Office of the Surgeon General 
(OSG) revealed that the veteran was hospitalized for a wound 
to the right hip sustained in September 1951.  During this 
period of hospitalization, the veteran was noted to have both 
bilateral myopia and divergent strabismus of the left eye, or 
exotropia of the left eye.  The exotropia of the left eye 
resulted in impaired depth perception, as a result of which 
the veteran's profile was reclassified such that he was found 
unfit for return to full duty.  Upon reclassification, the 
veteran was found fit for any duty not requiring acute 
prolonged visual effort.  

Post-service records demonstrate that the veteran has been 
diagnosed with exotropia of the left eye and myopia.  In 
November 2006, the veteran underwent VA examination of the 
eyes in effort to determine whether his left eye exotropia 
and myopia first manifested in service.  At the time of the 
examination, the veteran reported that he had had left eye 
exotropia for 50 years, since his period of service.  
Examination confirmed the presence of both bilateral myopia 
and exotropia of the left eye.  In the hand-written report of 
examination, the examiner opined that the bilateral myopia 
and constant left exotropia were likely to have occurred 
while he was in service.  In the type-written report of 
examination, however, the examiner's opinion is stated as 
follows:  "[i]t is not at least as likely as not that the 
appellant had bilateral myopia and left eye exotropia that 
are causally or etiologically related to the military."  The 
rationale given for the opinion, however, does not directly 
support the opinion, in that it finds that exotropia likely 
pre-existed service but in this regard appears to rely on the 
lack of evidence demonstrating the presence of exotropia in 
records dated in September 1998 and July 2001, approximately 
60 years after the veteran's separation from service.  The 
other rationale for finding that the veteran's exotropia 
likely pre-existed his service was a September 1993 letter 
from an ophthalmologist which noted that the veteran had 
reported experiencing left eye exotropia "all his life."

In March 2007, VA requested an additional opinion as to 
whether the veteran's bilateral myopia and left eye exotropia 
were related to his period of service.  The examiner, 
however, declined to offer another opinion, stating that the 
opinion requested was the same as the one asked for in 
November 2006.

The veteran does not contend that he developed bilateral 
myopia or left eye exotropia as a result of injury sustained 
in combat, or as a result of any other trauma.  As the 
veteran does not assert that these disabilities are post-
traumatic in nature, or sustained in combat, the reduced 
evidentiary afforded by 38 U.S.C.A. § 1154(b) does not apply.  
Accordingly, in order to be entitled to service connection 
for myopia and left eye exotropia, the evidence must 
otherwise demonstrate that these disabilities were incurred 
in or aggravated by active service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

As to the left eye exotropia, the Board finds that the weight 
of the credible evidence demonstrates that the veteran's 
current left eye exotropia first manifested during service.  
There is no credible evidence demonstrating that exotropia 
preexisted service, and the first evidence of a diagnosis of 
exotropia is dated in September 1951, during a period in 
which the veteran was hospitalized for treatment of a wound 
sustained in combat.  Additionally, the Board finds the 
veteran's testimony regarding the in-service incurrence of 
left eye exotropia to be both credible and sufficient, given 
that his testimony is supported by a contemporaneous medical 
diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(2007) (holding that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).  In contrast, the Board 
finds that the opinion of the VA ophthalmologist is of little 
probative value, given that it is not supported by any 
evidence showing the presence of exotropia prior to service, 
and appears to rely on medical records that do not support 
the opinion the examiner intended to render.  As the 
preponderance of the evidence indicates that the left eye 
exotropia first manifested in service, the Board finds that 
service connection for left eye exotropia is warranted.

Turning now to the veteran's claim for service connection for 
bilateral myopia, the Board notes generally that refractive 
error of the eyes is not a disability for VA purposes.  
Accordingly, such a disorder cannot be service-connected, 
absent evidence of aggravation by superimposed disease or 
injury.  See 38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 
Vet. App. 426 (1994).  See also Monroe v. Brown, 4 Vet. App. 
513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 
(1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 
(1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 
6257(2000).  This includes refractive error due to such eye 
disorders as myopia, presbyopia and astigmatism.  The 
veteran's myopia in this case therefore cannot be service-
connected absent evidence of aggravation.  The sole available 
service record relating to the eyes, however, is negative for 
evidence of aggravation by a superimposed disease or injury.  
While the veteran's divergent strabismus, or exotropia, was 
noted to result in a lack of depth perception, no finding was 
made as to any effect the exotropia had on the veteran's 
refractive error.  Accordingly, there is no in-service 
evidence of aggravation of myopia by the veteran's 
superimposed exotropia.  The veteran's bilateral myopia 
accordingly may not be service-connected.  

Significantly, the veteran has not contended that his 
bilateral myopia was aggravated or permanently worsened as a 
result of his left eye exotropia.  Rather, the veteran claims 
only that his bilateral myopia first manifested during 
service.  As refractive error of the eyes, however, is not a 
disability for VA purposes, absent aggravation by a 
superimposed disease or injury, his bilateral myopia may not 
be service connected.  

The weight of the evidence indicates that the veteran's left 
eye exotropia, but not his bilateral myopia, was incurred in 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2007).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, the veteran timely 
appealed the rating initially assigned for the residuals of 
the gunshot wound to his right hip on the original grant of 
service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the wrist is considered a major joint.  
See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  

The veteran's residuals of a gunshot wound to the right hip 
are currently rated as noncompensably disabling under DC 
5317, which pertains to impairment of Muscle Group XVII.  
Muscle Group XVII includes those muscles responsible for 
extension of the hip, abduction of the thigh, elevation of 
the opposite side of the pelvis, tension of the fascia lata 
and iliotibial (Maissat's) band, acting with Muscle Group 
XIV, in postural support of the body steadying the pelvis 
upon the head of the femur and the condyles of the femur on 
the tibia.  Muscles listed as part of this group include the 
pelvic girdle group (the gluteus maximus, the gluteus medius, 
and the gluteus minimus).  A noncompensable rating is 
assigned if impairment of this muscle group is slight, a 20 
percent rating is assigned for moderate impairment, a 40 
percent rating is assigned for moderately severe impairment, 
and a 50 percent rating is assigned for severe impairment.  
38 C.F.R. § 4.73, DC 5317.

A slight disability of the muscles anticipates a simple wound 
of muscle without debridement or infection.  There should be 
a history of superficial wound with brief treatment and 
return to duty.  Medical records should indicate healing with 
good functional results.  38 C.F.R. § 4.56(d)(1).  There 
should be no cardinal signs or symptoms of muscle loss, loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).

A moderate disability of the muscles is defined as a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of in-service treatment of 
the wound.  There should also be a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, i.e. loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  There should also 
be particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  At this level of disability, objective 
findings indicate exit scars, a short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side. 
38 C.F.R. § 4.56(d)(2).

Moderately severe disability of the muscles anticipates a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period for treatment of the 
wound with a record of cardinal signs and symptoms consisting 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, uncertainty of 
movement.  In addition, if present, the evidence of inability 
to keep up with work requirements should be considered.  
Objective findings should include (if present) exit scars 
indicating track of missile through one or more muscle 
groups, indications on deep palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side should demonstrate positive evidence 
of impairment.  38 C.F.R. § 4.56(d)(3).

In this case, the available service records show that the 
veteran was hospitalized in September 1951 for treatment of a 
gunshot wound to the right hip that was sustained during 
combat.  As the vast majority of the veteran's service 
records, however, have been determined to be unavailable, 
there exist no detailed records regarding the nature and 
extent of the injury, or the effect that this injury may have 
thereafter had on the veteran's functionality.  The veteran's 
recounted history reflects that he was struck in the region 
of the right hip or buttock during the Korean War.  He 
reported that immediately following the injury he was able to 
walk, as it was only a flesh injury and did not penetrate 
deeply into his buttock and musculature.  He additionally 
reported that while it was initially felt that he would 
require surgery for treatment of the wound, it was determined 
after his arrival at the hospital that his wound was healing 
nicely and that surgical intervention would be unnecessary.  
Regardless, the report obtained from the Surgeon General's 
Office reflects that the veteran was hospitalized for a total 
of 21 days, at which time he was transferred and returned to 
full duty with the 82nd Engineering and Petroleum 
Distribution Company.  

Post-service medical records dated prior to May 2002 are 
negative for complaints of right hip pain.  On VA examination 
in May 2002, the veteran complained of right hip pain related 
to an in-service injury in which he was struck in the region 
of the right hip or buttock.  He reported that immediately 
following the injury he was able to walk, as it was only a 
flesh injury and did not penetrate deeply into his buttock 
and musculature.  He stated that when he was evaluated at the 
hospital following the injury, it was determined that his 
wound would not require surgical intervention, as it 
exhibited signs of healing from the inside out.  X-ray 
examination had revealed no evidence of any bony fracture or 
deep penetration of the bullet.  In order to facilitate 
healing, the veteran reported that medics redressed the wound 
and taped "an area on [his] hip to approximate the wound 
edges so that it would heal appropriately."  He stated that 
his wound required approximately two or three weeks to heal.  
Currently, he complained of chronic pain in his back and 
hips, but denied any swelling, heat, redness, or instability.  
He did not require an assistive device for ambulation, and 
denied experiencing dislocation or subluxation of the right 
hip.  His current treatment consisted of 800 mg of ibuprofen, 
which he took approximately twice per week, with good relief 
of pain and no side effects.   

On physical examination, the veteran was observed to have an 
arthrogenic gait and to use the hallway railing to assist 
with ambulation.  There was no observable defect or deformity 
that could be attributed to his wound, as the veteran had 
multiple layers of adipose tissue, some of which included 
stretch marks, in the area of his right hip and abdominal 
wall, as well as his upper thigh.  He had no specific 
tenderness to deep palpation of his right buttock and hip 
region.  He did, however, have limitation of movement with 
his right hip.  The assessment was right hip strain with 
degenerative joint disease of both hips, with possible 
ankylosis or partial ankylosis of the sacroiliac joints, on 
X-ray examination.

Treatment records dated from May 2002 to December 2006 show 
occasional complaints of pain associated with degenerative 
arthritis of both the left and right hips.  In February 2005 
testimony before the RO and in May 2005 testimony before the 
Board, the veteran reported that he had developed arthritis 
of the hips a few years earlier, and had been prescribed 
ibuprofen for treatment of the arthritis by VA.  The 
medication worked well, alleviated his pain, and reduced his 
limping.  He was informed by his VA physicians that he should 
continue to use the medication whenever he was hurting.  The 
veteran stated that since he had been given the medication, 
he had never had any further problems with pain, provided 
that he used the medication as needed.  He stated that he had 
not received any other further formal treatment for his hip 
pain; his current treatment was limited to taking the pain 
medication as needed, which he described as occurring only 
very occasionally.  With regard to the scar associated with 
his gunshot wound, the veteran stated that when the injury 
was initially sustained he weighed approximately 100 pounds 
less than his current weight.  While he had a 4-inch scar 
that was quite vivid when he had weighed less, as he had 
gained weight the scar had become less and less apparent.  He 
stated that over the years the scar had "all but 
disappeared," and did not trouble him.

The veteran again underwent VA examination of his right hip 
in December 2006.  At that time, he reported that after being 
hospitalized for treatment of his gunshot wound he was able 
to return to duty, although he was reassigned from being on 
the frontline to the 82nd Engineering Petroleum Distribution 
Company.  He stated that his right hip wound had not involved 
any deep tissue or bone.  He stated that he currently 
experienced pain in the right hip, which was where the injury 
was sustained, but also in the left hip.  The veteran 
informed the examiner that not even he could find the scar 
associated with the injury.  He currently used a cane that 
had been given to him by a friend for assistance with 
ambulation.  He stated that his hip did not limit his 
employment, as he had been retired since 1990, but that he 
did experience stiffness when he went to coffee shops or when 
he was getting up and down from a seated to a standing 
position, or when he was doing lawn work.  He stated that his 
hips did not affect his daily activities.  He described 
flare-ups of hip pain that occurred approximately every other 
week.  They generally lasted for several minutes to several 
hours.  He stated that he continued to use 800 mg of 
ibuprofen three times per day with good response.  In 
reference to his in-service injury, the veteran stated that 
it was more his right buttock that was affected than his 
right hip.  His current deep pain was attributed to his right 
hip bone.

On physical examination, the veteran was observed to have a 
slow, stiff, and antalgic gait.  He required the use of an 
armrest in rising from a seated to a standing position.  He 
used the hallway railings to support himself and to ambulate.  
His hips were symmetrical, with no ankylosis or bony 
deformity.  There was no warmth, overlying erythema, or 
effusion appreciated in either hip.  The veteran's right hip 
and buttock region were searched by the examiner, as well as 
by the veteran; neither could find a residual scar.  On 
repetitive movement of the hips, there was no increased 
weakness, incoordination, or fatigability.  The veteran did 
not lose any range of motion with his hips on repetitive 
bending.  His hips were not unstable.  With regard to the 
right buttock region where the veteran stated he had 
sustained the injury, there was no evidence of muscle 
herniation.  There was no fleshy nor muscular deformity or 
defect.  The musculature was intact.  The veteran did have 
multiple stretch marks on both the right and left buttocks, 
which the veteran attributed to at one point weighing 300 
pounds, and currently being down to 224 pounds.  The 
diagnosis was status post right hip gunshot wound with no 
residuals.  This was supported by the fact that the scar from 
the gunshot wound could not be located by either the veteran 
or the examiner.  The veteran did have degenerative arthritis 
of the right hip, but because he also had degenerative 
arthritis of the left hip, the examiner felt that it was at 
least as likely as not that the degenerative arthritis of the 
right hip was secondary to the normal aging process and not a 
residual of the gunshot wound.  This was particularly felt to 
be the case as the original gunshot did not penetrate deeply 
to involve the bone, and therefore could not have caused 
arthritis traumatically.  Accordingly, it was the examiner's 
opinion that the veteran did not have any symptomatic 
residuals of his service-connected gunshot wound to the right 
hip.

While the veteran appears to have limitation of motion of the 
right hip, this limitation is related to degenerative 
arthritis that has been determined to be unrelated to the 
veteran's service-connected residuals of the gunshot wound to 
the right hip.  Accordingly, the veteran is not entitled to a 
compensable rating for his service-connected disability under 
the diagnostic criteria pertaining to limitation of motion of 
the thigh.  See 38 C.F.R. § 4.71a, DCs 5251, 5252.

Similarly, the veteran is not entitled to a compensable 
rating under the diagnostic criteria pertaining to impairment 
of Muscle Group XVII.  The evidence of record indicates that 
the veteran's gunshot wound to the right hip involved no more 
than a superficial wound that did not require surgical 
intervention.  The veteran was hospitalized for approximately 
three weeks, during which time his wound fully healed.  He 
was reassigned to a different unit for reasons unrelated to 
his right hip gunshot wound and returned to duty.  There is 
no indication that his gunshot wound did not heal with good 
functional results.  38 C.F.R. § 4.56(d)(1).  By his own 
testimony, the veteran has acknowledged that he did not 
develop problems with his right hip until shortly before he 
filed his claim for service connection.  There are 
additionally no cardinal signs or symptoms of muscle loss, 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement associated with the injury. 38 C.F.R. § 4.56(c).  X-
ray examination has not revealed the presence of any foreign 
bodies.  See 38 C.F.R. § 4.56(d)(1)(iii).  As the veteran has 
no apparent residuals of the gunshot wound to his right hip, 
his muscle impairment can be classified as no more than 
slight.  Accordingly, he is not entitled to a compensable 
rating based upon impairment of Muscle Group XVII.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  In this instance, the December 2006 
report of VA examination did not show and the veteran has not 
indicated functional loss due to weakness, fatigability, 
incoordination or pain on movement due to the residuals of 
his gunshot injury. Consequently, a higher rating is not 
warranted in light of DeLuca considerations.

That does not, however, end the inquiry.  The veteran is 
seeking a higher rating and the issue of the evaluation to be 
assigned all manifestations of the service-connected 
disability is reasonably raised in the record and is 
inextricably intertwined with the claim for a higher rating 
before the Board.  As such, consideration will be given to 
whether any separate evaluations should be assigned under 
other applicable Diagnostic Codes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).

A separate rating could be assigned for a scar caused by the 
gunshot injury.  See 38 C.F.R. § 4.118, DCs 7801-7805.  In 
this case, however, the veteran has testified that the scar 
has virtually disappeared over the years, and VA examination 
has not revealed the presence of a scar.  Indeed, on 
examination in December 2006, neither the examiner nor the 
veteran himself was able to locate any residual scar.   The 
examiner found no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
hypopigmentation, hyperpigmentation, abnormal texture, or 
limitation of motion due to any scar.  The Board therefore 
finds that a separate rating is not warranted for a scar 
caused by the gunshot injury because there is no objective 
evidence of a scar.  Accordingly, the evidence does not 
support a higher rating under any of the rating criteria for 
scars.  38 C.F.R. § 4.118, DC 7801-7805 (2007).

The Board has considered whether, under Fenderson, a 
compensable rating might be warranted for any period of time 
during the pendency of this appeal.  Fenderson, 12 Vet. App. 
at 125-26.  However, the weight of the credible evidence 
shows that the residuals of the veteran's gunshot wound to 
the right hip have not warranted a compensable rating since 
November 27, 2000, when service connection became effective.  

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).

In January, March, and October 2001, prior to the initial 
adjudication of the claims, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claims. He was informed that VA would attempt 
to obtain review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

Further, the Board notes that additional (post-adjudication) 
VCAA notice was provided to the veteran regarding these 
claims.  The purpose behind the notice requirement has been 
satisfied and the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, although the claim for residuals of 
a gunshot wound to the right hip was subsequently granted and 
the veteran disagreed with the initial rating, VA General 
Counsel has held that, when a claimant raises a new 
"downstream" issue, or claim, in a notice of disagreement, 
the VCAA does not require VA to provide new notice under § 
5103 so long as it addresses the new issue in an SOC, and 
provided that it gave a § 5103 notice in conjunction with the 
initial claim.  See VAOPGCPREC 8-03.

As noted above, an initial VCAA notice was provided to the 
veteran in October 2001, in conjunction with his claim for 
service connection for residuals of a gunshot wound to the 
right hip and prior to the August 2002 rating decision that 
granted service connection.  The veteran appealed the rating 
assigned, and his disagreement with the rating assigned is a 
"downstream" issue.  For this reason as well, further VCAA 
notice is not required.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is in favor of the claims for service connection for 
bilateral hearing loss and left eye exotropia and against the 
claim for service connection for bilateral myopia.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are therefore moot.  Therefore, 
adequate notice was provided to the appellant prior to the 
transfer and certification of the veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
-authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's available service records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, the veteran requested and was provided 
with a personal hearing at the RO in February 2005 and before 
the Board in May 2005.  Next, specific VA medical opinions 
pertinent to the issues were obtained. Therefore, the 
available records and medical evidence have been obtained in 
order to made adequate determinations as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for exotropia of the left eye is granted.

Service connection for bilateral myopia is denied.

A compensable rating for the residuals of a gunshot wound of 
the right hip is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


